—Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered August 26, 1999, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court erred in failing to order a hearing into the circumstances surrounding his discharge from the Treatment Alternatives to Street Crime (TASC) program is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mackey, 77 NY2d 846; People v Lopez, 71 NY2d 662; People v Brown, 242 AD2d 337), and, in any event, without merit (see, People v Outley, 80 NY2d 702).
The defendant’s remaining contention is without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.